United States Court of Appeals
                     For the First Circuit


No. 18-2062

                       SCOTT JORDAN, JR.,

                      Plaintiff, Appellant,

                               v.

              TOWN OF WALDOBORO; WILLIAM LABOMBARDE,
     Waldoboro Chief of Police; LAWRENCE W. HESSELTINE, JR.,
            Waldoboro Police Officer; JEFFERY FULLER,
           Waldoboro Police Officer; ANDREW SANTHESON,
                     Waldoboro Police Officer,

                     Defendants, Appellees,

                  WALDOBORO POLICE DEPARTMENT,

                           Defendant.


                          ERRATA SHEET

     The opinion of this Court issued on November 27, 2019, is
amended as follows:

          On page 19, line 21, "Senior property"     is
          replaced with "Senior's property"